Citation Nr: 0721042	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  05-27 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to restoration of a 60 percent rating for a low 
back disability, and to a rating in excess of 60 percent.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1992 to May 1994.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO) that implemented a proposed 
reduction in the rating for the veteran's service connected 
low back disability from 60 percent to 20 percent.  The 
veteran had filed a claim seeking an increased rating.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

Historically, a July 1994 rating decision granted the veteran 
service connection for residuals of a lumbar spine injury, 
rated 10 percent.  An April 2001 rating decision increased 
the rating to 60 percent.  In March 2004 the veteran filed a 
claim seeking a further increase in the rating.  After a VA 
examination in April 2004, a July 2004 rating decision 
proposed to reduce the rating for the veteran's service 
connected low back disability to 10 percent.  A December 2004 
rating decision implemented the reduction to 20 percent, 
effective from March 1, 2005.  

The record reflects that the veteran sustained an 
intercurrent job-related low back injury (apparently in April 
2002).  The claims file includes a report of an examination 
apparently conducted in conjunction with a Workmans' 
Compensation Claim the veteran filed following such injury.  
However, the records associated with the claims file do not 
include the complete medical records pertaining to the work 
injury and any associated Workmans' Compensation claim.  
Clearly, such records would be pertinent to the matter at 
hand.  

Furthermore, while reduction in the rating at issue was based 
on reports of 2 VA examinations (in April 2004 and in April 
2005), which appear to reflect substantial improvement, it is 
noteworthy that the April 2004 examiner apparently did not 
have the veteran's claims file for review and that the April 
2005 VA examiner (who reported review of the claims file) 
appears to not have noted that the veteran sustained an 
intercurrent work injury.  Hence, another examination is 
indicated.   

[The veteran is advised that under 38 C.F.R. § 3.158(a), 
where evidence requested in conjunction with a claim for 
increase is not furnished within one year after the date of 
request, the claim will be considered abandoned.]

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to 
identify (and provide releases for records 
from) all sources of treatment and 
evaluation he has received for his low 
back disability since April 2001.  
Specifically, he must identify providers 
who evaluated and/or treated him following 
his work related back injury in 2002.  The 
RO should secure for the record copies of 
complete records (those not already 
associated with the claims file) from all 
identified sources, to include all records 
considered in conjunction with any 
Workmans' Compensation claim related to 
the 2002 work injury, as well as a copy of 
the determination on any such claim.

2.  The RO should then arrange for the 
veteran to be examined by an orthopedic 
specialist to determine the current 
severity of his service connected low back 
disability.  The veteran's claims folder 
must be reviewed by the examiner in its 
entirety in conjunction with the 
examination, and any indicated tests or 
studies should be completed.  The examiner 
must be provided a copy of the current 
criteria for spine disability, and the 
clinical findings reported must be 
sufficiently detailed to allow for rating 
under all pertinent criteria.  The 
examiner should determine whether any 
current low back disability is due to 
intercurrent (i.e., postservice) injury, 
and if so, dissociate to the extent 
possible symptoms due to the postservice 
injury from those associated with the 
injury in service.  The examiner must 
explain the rationale for all opinions 
given. 

3.  The RO should then readjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and provide the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


